Detailed Action
1. 	This Action is in response to Applicant's Amendment After Final filed on March 31, 2021. Claims 1-30 are still pending in the present application. 
America Invents Act (AIA ) Information
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
3.	Claims 1-30 are allowed.

4.	The following is an Examiner’s statement of reasons for allowance:
Consider claims 1-30, Applicant's remarks included in an Amendment After Final filed on March 31, 2021 have been considered and found to be persuasive.  In agreement with the Applicant's remarks presented on page 14 regarding the radio access network comprising the location management component and the exchanging of positioning messages, claims 1-30 are allowed.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
5.	The following prior arts are made of record and not relied upon, but is considered pertinent to applicant's disclosure:
Zhao; Qinglin (US 9232351 B1) discloses updating the location of the mobile terminal can be implemented in the mobile communication network as a first process for managing the location of the mobile terminal.
	Zhou; Feng et al. (US 20190044580 A1) discloses a Generation Node-B and methods of communication are disclosed herein. The Generation Node-B may be configured with logical nodes including a Generation Node-B central unit and a Generation Node-B distributed unit. The Generation Node-B distributed unit may determine a first precoding matrix and a second precoding matrix for a precoding of one or more data streams for transmission on a plurality of antennas coupled to the Generation Node-B distributed unit.
6.	Any inquiry concerning this communication or earlier communications from the   Examiner should be directed to Marcos Batista, whose telephone number is (571) 270-5209. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm.   
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.   
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             


/MARCOS BATISTA/Primary Examiner, Art Unit 2642                                                                                                                                                                                                        
April 7, 2021